DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/16/2021 with respect to the rejection(s) of claims under 35 USC 103 have been fully considered and are not fully persuasive.  
The applicant’s arguments are as follows: (1) Snell’s steps 900-902 do not teach importing the real-time detection algorithms or parameters into the programmer & using these in an offline analysis, stating data import rather than parameter import; further, Snell does not link offline analysis & parameter import (2) Snell (i.e. in steps 908 and 910) recommends detection setting based on device false detections, rather than being based on [user-generated] selection/”adjudication,” of detection setting based on two offline detections (and associated offline analysis) (3) it would not be obvious to receive user selection of a detection setting based on two offline detections (made at two different detection parameter settings). The examiner acknowledges the applicant’s arguments. Regarding (1), as stated previously by the examiner, though these parameters (i.e. those cited in steps 900/902 and 906) might originate from real-time analysis, it would be obvious to one of ordinary skill in the art that they are imported for use during off-line analysis, such that the data is linked with the parameters under 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13, 3-4, 6, 8-10, 12-13, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110112597 to Snell, in further view of Hu (Hu et al, Predictive combinations of monitor alarms preceding in-hospital code blue events, Journal of Biomedical Informatics, Volume 45, Issue 5, 2012, Pages 913-921); see attached PDF of non-patent literature. 
Regarding claims 1, 8 and 13, Snell teaches a system (system 1101 [0121]; Abstract) and method for detecting cardiac events from a patient, and thus exists in the applicant’s field of endeavor; Snell discloses the system comprising: a memory circuit (memory 1094) configured to store physiologic event episodes 



Regarding claims 6 and 17, Snell teaches wherein the detection control circuit is further configured to: determine, for each of the stored physiologic event episodes, a lowest sensitivity level (SensLST) among a plurality of sensitivity levels including the first and second sensitivity levels that are capable of detecting the presence of the target cardiac event from the corresponding stored physiologic event episode (“recorded IEGM data is repeatedly reapplied to the detection systems while various detection/sensitivity parameters are varied throughout a range of values until optimized values are found that eliminate all or most false detections” [0018]. By definition, a higher sensitivity would result in more false 

Regarding claims 9 and 18, Snell teaches wherein the control circuit further includes a storage control circuit configured to prioritize the stored physiologic event episodes based on the SensLST of the stored physiologic event episodes (A “lowest sensitivity level” would by definition result in the fewest false detections. Additionally, given two physiologic event episodes, the episode with a higher SensLST would be less likely to contain an abnormal cardiac event - that is, it would be less significant. Snell states that “IEGM data from arrhythmias might be eventually overwritten by IEGM data from less significant events, a prioritization that would be necessary, “once the memory of the device becomes full” [0070]).  

Regarding claim 10, Snell teaches wherein the storage control circuit is configured to store a first number of data features of the event episode if a high 

Regarding claim 12, Snell teaches wherein the control circuit is configured to automatically select between the first and second detection settings for detecting a subsequent target cardiac event, the selection based on the determined presence of a target cardiac event in each of the stored physiologic event episodes under the first and second detection settings (Based on whether a target cardiac event occurred under certain detection settings during a previous episode, “the device [of Snell] adjusts selected detection parameters to, e.g., narrow the ranges of the parameters to eliminate false-positives, or to, e.g., expand the ranges of the parameters to eliminate false-negatives” [0020]).  

Regarding claim 20 and 21, Snell teaches a method for detecting cardiac events ([Abstract]), the method comprising: detection control circuit configured to display on a user interface ([00126; 00128]) one or more first cardiac events having a first detection setting ((detection system 1101 [0121]; steps 900/902 [0104]); and one or more second cardiac events detected under a second detection setting (steps 906 [0105]) that is different than the first detection setting. Although Snell does not state explicitly “first” or “second,” the 

Regarding claim 22, wherein the detection control circuit is configured to: determine a first performance of the first detection setting based on the adjudication and the determined presence of the target cardiac event under the first detection setting (steps 900 and 902, [0104]); determine a second performance of the second detection setting based on the adjudication and the determined presence of the target cardiac event under the second detection setting (step 906, [0105]); and receive the user-selected detection setting in response to the determined first and second performances (steps 908 and 910, [0105]). For further support, see Hu, which discusses the development of a predictive event algorithm, and thus exists in the applicant’s field of endeavor. Hu discloses a user adjudication process, “annotating individual [data points] by trained observers to categorize them into false and true positive [data points],” .

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Hu as applied to claims 1 and 13 above, and further in view of Zou (“Receiver-Operating Characteristic Analysis for Evaluating Diagnostic Tests and Predictive Models” and exists in the applicant’s field of endeavor; see attached NPL).
.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Hu as applied to claim 1 above, and further in view of Zou in further view of Cho (“Clinical, Echocardiographic, and Electrocardiographic Predictors of Persistent Atrial Fibrillation after Dual-Chamber Pacemaker Implantation: An Integrated Scoring Model Approach” and exists in the applicant’s field of endeavor; see attached NPL).
Regarding claims 3 and 15, Snell teaches the detection control circuit and first and second detection settings, and wherein setting optimization is based on minimizing false positives, but does not state an ROC. Zou states being configured to determine a receiver operating characteristic (ROC) and to provide the determined ROC to the user (“ROC analysis is a useful tool [for] predictive modeling to estimate expected outcomes such as ... adverse cardiac events"; see Abstract, Zou). Zou does not detail use of ROC in practice; however, Cho states, “receiver operating characteristic (ROC) analysis was used to determine optimal cut-off values and to assess the model’s discrimination performance… ” (see Statistical Analysis, Cho). It would be obvious to one of ordinary skill in the art to combine the circuit and settings of Snell with the method of setting optimization .
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Hu, and further in view of US 9533165 to Gunderson, which teaches an implantable medical device configured to detect saturation events and tachyarrhythmia from a cardiac electrical signal and thus exists in the applicant’s field of endeavor.
Regarding claims 7 and 19, Snell teaches wherein the first and second detection settings (steps 900/902 and 906; [0104-0105]) include respective first and second duration thresholds ([0115]), and wherein, to determine the presence of the target cardiac event in one of the stored physiologic event episodes, the detection control circuit is configured to compare a duration of the one of the stored physiologic event episodes to the first and second duration thresholds ([0013; 0115]).  However, Snell does not explicitly use the words “duration threshold.” Gunderson teaches wherein detection settings include at least one duration threshold (an abnormal cardiac event “may be detected in response to digital signal 125 reaching a saturation amplitude threshold for a required number of sample points” [0062] and that “the saturation event threshold may be thought of as a saturation duration threshold” [0067]). That is, in Gunderson, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/R.M.S./Examiner, Art Unit 3792              

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792